Citation Nr: 0018844	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  94-49 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly pension by reason of being in 
need of regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to July 
1957.

By a decision entered in July 1994, the RO denied a claim for 
special monthly pension.  The veteran appealed the RO's 
determination to the Board of Veterans' Appeals (Board), and 
the Board, by a decision entered in July 1996, likewise 
denied the claim.

The veteran appealed the Board's July 1996 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In February 1998, the parties to the appeal 
filed a Joint Motion for Remand and to Stay Further 
Proceedings (joint motion).  The parties agreed that VA had 
failed to fulfill its duty to assist the veteran in obtaining 
relevant medical records from Tideland Mental Health Center 
and the Social Security Administration.  Accordingly, they 
requested that the Board's decision to deny special monthly 
pension be vacated, and the matter remanded for further 
development.  By an order dated in March 1998, the Court 
granted the joint motion, vacated the Board's July 1996 
decision to deny special monthly pension, and remanded the 
matter to the Board.

In June 1998, the Board remanded the case to the RO for 
additional development.  The RO confirmed and continued the 
prior denial, and the case was returned to the Board in May 
2000.


REMAND

Under the laws administered by VA, increased pension is 
payable to eligible veterans by reason of their need for aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 1991); 38 C.F.R. 
§ 3.351(a)(1) (1999).  "Need for aid and attendance" is 
defined as helplessness or being so nearly helpless so as to 
require the regular aid 

and attendance of another person.  38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351(b) (1999).  A veteran is 
deemed to be in need of regular aid and attendance if he: 

	(1)  is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the 
visual field to five degrees or less; or

	(2)  is a patient in a nursing home because 
of mental or physical incapacity; or

	(3)  establishes a factual need for aid and 
attendance under the criteria set forth in 38 
C.F.R. § 3.352(a).

See 38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351(c) 
(1999).

The following criteria are considered in determining whether 
a factual need for aid and attendance has been established:

	(1)  the inability of the veteran to dress or 
undress himself, or to keep himself 
ordinarily clean and presentable;

	(2)  the frequent need of adjustment of any 
special prosthetic or orthopedic appliances 
which by reason of the particular disability 
cannot be done without aid;

	(3)  the inability of the veteran to feed 
himself through loss of coordination of his 
upper extremities or through extreme 
weakness;

	(4)  the inability of the veteran to attend 
to the wants of nature; and


	(5)  the presence of incapacity, either 
physical or mental, which requires care or 
assistance on a regular basis to protect the 
veteran from hazards or dangers incident to 
his daily environment.

See 38 C.F.R. § 3.352(a) (1999).  Under applicable 
regulations, "bedridden" will be a proper basis for the 
determination, and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable ruling may be made.  Rather, the 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  Id.

A veteran may also be entitled to increased pension by reason 
of being housebound.  38 U.S.C.A. §§ 1521(e) (West 1991); 38 
C.F.R. § 3.351(a)(1) (1999).  If a veteran is not in need of 
regular aid and attendance, but has a single permanent 
disability rated 100 percent disabling under VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17), 
he is entitled to pension benefits at the housebound rate if 
he:

	(1)  has additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct from 
the permanent disability rated as 100 percent 
disabling and involving different anatomical 
segments or bodily systems; or

	(2)  is "permanently housebound" by reason 
of disability or disabilities.


See 38 U.S.C.A. § 1521(e) (West 1991); 38 C.F.R. § 3.351(d) 
(1999).  The "permanently housebound" requirement is met when 
the veteran is substantially confined to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1502(c) 
(West 1991); 38 C.F.R. § 3.351(d) (1999).

By its June 1998 remand in this case, the Board requested 
that the veteran be examined for purposes of assessing his 
entitlement to increased pension under the foregoing 
provisions.  The Board specifically asked that the examining 
physician express an opinion as to whether the veteran's 
disabilities cause him to be housebound as contemplated by 
38 C.F.R. § 3.351(d), and whether he requires the regular aid 
and attendance of another person as contemplated by 38 C.F.R. 
§ 3.352.  The Board also asked that the RO assign ratings for 
each of the veteran's disabilities as part of its formal re-
adjudication of the issue on appeal.

Unfortunately, the requested development has not been 
completed.  Although the record shows that the veteran was 
examined in July and August 1999, the reports of those 
examinations do not contain all of the information necessary 
to a proper adjudication of his claim.  The examiners did not 
offer the opinions requested in the remand, and it is unclear 
from the available reports, for example, whether the 
veteran's psychiatric condition is so severe as to require 
care or assistance on a regular basis to protect him from 
hazards or dangers incident to his daily environment.  See 
38 C.F.R. § 3.352(a).  In addition, there is nothing in the 
record to show that the RO made any attempt to assign ratings 
for the veteran's disabilities, to include the keratoses of 
the face identified during one of the recent examinations, 
prior to re-adjudicating the claim here in question.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the 

Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id.  Given those 
pronouncements, and the fact that the development sought by 
the Board in this case has not been fully completed, another 
remand is now required.  38 C.F.R. § 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran, 
through his attorney, and ask him if he 
is aware of any additional, pertinent 
medical records that need to be obtained 
in connection with the pending appeal.  
If the veteran indicates that additional 
evidence needs to be obtained, the RO 
should assist him in obtaining the 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  He 
should be given a reasonable opportunity 
to respond to the RO's communications, 
and any additional evidence received 
should be associated with the claims 
folder.

	2.  After the above development has been 
completed, the RO should have the 
veteran examined for purposes of 
assessing the current severity of his 
disabilities.  He should be scheduled 
for examinations in orthopedics, 
cardiology, dermatology, psychiatry, and 
neurology, and any other examinations 
deemed appropriate, to include a general 
medical examination.  The examiners 
should be asked to describe the 
veteran's disabilities (previously 
described to include a psychiatric 
disorder, hair loss, facial keratoses, 
hypertension, swelling of the feet, 
legs, and hands, and residuals of a 
cerebrovascular accident) in terms 
applicable to the rating criteria found 

in 38 C.F.R. Part 4.  The claims folder 
and a copy of this remand should be made 
available for the examiners' review.  The 
RO should also schedule the veteran for 
an aid and attendance examination.  The 
physician conducting the examination 
should specifically indicate whether the 
veteran can dress and undress himself; 
whether he is able to keep himself 
ordinarily clean and presentable; whether 
he is in frequent need of adjustment of 
any prosthetic or orthopedic appliances 
for which he needs assistance; whether he 
can feed himself; whether he can attend 
to the wants of nature; whether he is 
bedridden; whether he is substantially 
confined to his dwelling or the immediate 
premises; whether he otherwise requires 
care or assistance on a regular basis to 
protect himself from the hazards or 
dangers incident to his daily 
environment; and whether he is 
substantially confined to his dwelling or 
immediate premises due to disability.  A 
complete rationale for all opinions 
should be provided.

	3.  After the above development has been 
completed, the RO should review the 
examination reports to determine whether 
they comply with the requirements of the 
foregoing paragraph.  If they do not, 
the deficient report(s) should be 
returned as inadequate, and arrangements 
should be made to ensure full compliance 
with the remand instructions.

	4.  The RO should thereafter take 
adjudicatory action on the claim for 
special monthly pension.  In so doing, 
the RO should re-rate each of the 
veteran's disabilities, taking into 
consideration, where appropriate, the 
most favorable version of the applicable 
schedular rating 

criteria.  See, e.g., Schedule for Rating 
Disabilities; The Cardiovascular System, 
 62 Fed. Reg. 65,207 (1997) (now codified 
at 38 C.F.R. § 4.104); Schedule for 
Rating Disabilities; Mental Disorders, 61 
Fed. Reg. 52,695 (1996) (now codified at 
38 C.F.R. § 4.130).  With respect to any 
noted orthopedic disabilities, 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 should also be 
considered.

	5.  If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should contain, inter alia, a summary of 
applicable laws and regulations not 
previously provided to the veteran, to 
include a summary of the rating criteria 
used to evaluate each of his 
disabilities.  See 38 C.F.R. §§ 19.29, 
19.31 (1999).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


